    Case 1:19-cr-00054-AJT Document 2 Filed 01/22/19 Page 1 of 8 PageID# 2



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


 UNITED STATES OF AMERICA                         )      UNDER SEAL
                                                                                              J
                V.                                )      CaseNo. 1:19-MJ-31

 MARKEE ALEXANDER BROWN,

                Defendant.


                              AFFIDAVIT IN SUPPORT OF A
                     CRIMINAL COMPLAINT AND ARREST WARRANT


       I, Russell J. Tonks, being first duly sworn, hereby depose and state as follows:

       1.     I am a Special Agent with the United States Secret Service ("USSS"), and have

been since April 2016. Since working for the USSS,I have completed the Criminal Investigator

Training Program located at the Federal Law Enforcement Training Center in Glynco, Georgia

and the Special Agent Training Course at the USSS Rowley Training Center in Beltsville,

Maryland. During the latter training, I received several weeks of instruction on counterfeit U.S.

Currency investigations, including understanding the genuine U.S. Currency printing process.

Prior to joining the USSS, from 2011 until 2016, I was employed as a Police Officer for the

Baltimore City Police Department in Baltimore, Maryland.

       2.     I am currently assigned to USSS Washington Field Office's("WFO")Counterfeit

Investigation Squad. My assignments include investigating individuals who are involved in the

manufacture, possession, passing, and transferring of counterfeit United States Currency. Since

my employment with the USSS, I have participated in numerous state and federal investigations

resulting in the arrest and conviction of individuals involved in counterfeiting U.S. Currency.

During these investigations, I have analyzed phone subscriber records and internet records, and
    Case 1:19-cr-00054-AJT Document 2 Filed 01/22/19 Page 2 of 8 PageID# 3



participated in the search and seizure ofelectronic devices, including cellular phones and "smart"

phones.

       3.      I submit this affidavit in support ofa criminal complaint and arrest warrant charging

Markee Alexander Brown ("BROWN") with passing and possessing counterfeit obligations or

securities ofthe United States, in violation of Title 18, United States Code, Section 472.

       4.      The facts in this affidavit come from my personal observations, my training and

experience, and information and evidence obtained from other agents, law enforcement officials

and witnesses. All observations I did not personally make were related to me by the individuals

who made them, or come from my review of records, documents, and other physical evidence

obtained during the course of this investigation. This affidavit is intended to show merely that

there is sufficient probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

                                     PROBABLE CAUSE


       5.      This investigation came to the attention of the USSS in September 2018 because

various local police departments in Washington, D.C., Maryland and Virginia notified the WFO

of counterfeit passes and incidents involving the same serial number printed on the coimterfeit

Federal Reserve Notes(hereinafter"FRNs"). Between September 11 and 17,2018,the USSS was

alerted to 11 separate incidents reported to local police departments involving the serial number

"MB22783601E"(hereinafter "SN-1") being printed on counterfeit FRNs passed at local small

businesses. During this time,the USSS began compiling and tracking incidents that involved SN-

1. Photos, videos, and suspect descriptions forwarded from the stores and/or local police
     Case 1:19-cr-00054-AJT Document 2 Filed 01/22/19 Page 3 of 8 PageID# 4



departments from these incidents repeatedly showed one particular black male, with an average

build, short hair, and facial hair.

        6.      On September 27,2018, Alexandria Police Department("APD")notified the WFO

of an individual they had in custody for passing counterfeit U.S. currency at several locations in

Alexandria, Virginia. APD advised that the suspect, identified as BROWN,was arrested shortly

after passing counterfeit FRNs at two local businesses. On that date, BROWN entered a One Life

Fitness, located in Alexandria, Virginia, within the Eastern District of Virginia, and purchased

merchandise with one counterfeit $100 FRN. During this transaction, BROWN was tendered

genuine U.S. Currency as change. Your affiant's review ofsurveillance footage ofthis transaction

at One Life Fitness identified BROWN as the perpetrator.

       7.       Later, on September 27, 2018, BROWN entered an American Automobile

Association ("AAA") store, located in Alexandria, Virginia, within the Eastern District of

Virginia, and attempted to purchase merchandise. Store employees did not believe the FRNs

passed by BROWN were genuine, inspected them, and questioned BROWN, which resulted in

BROWN exiting the store without making a purchase. After several calls were placed to 911 in

reference to these counterfeit passes, APD patrol officers were able to locate BROWN, who

matched the description given by AAA store employees, at a nearby metro station. A AAA

employee was escorted to the scene ofBROWN's investigative stop and confirmed during a show-

up that BROWN was the individual who attempted to pass the suspected counterfeit FRN at AAA.

In addition, your affiant reviewed snapshot photographs from the surveillance footage at AAA of

this transaction, which identified BROWN as the perpetrator.

       8.       APD's search ofBROWN's person incident to his arrest recovered five counterfeit

FRNs, all bearing serial number LFl 1971877E (hereinafter "SN-2"). SN-2 was identical to the
    Case 1:19-cr-00054-AJT Document 2 Filed 01/22/19 Page 4 of 8 PageID# 5



FRNs passed at the two incident locations in Alexandria, Virginia on the evening of September

27, 2018. APD also seized a red iPhone from BROWN incident to his arrest.

       9.      On September 27, 2018, the USSS responded to APD, to assist in APD's

investigation of BROWN. The responding USSS agent was able to conduct a preliminary

examination of the recovered suspected counterfeit FRNs, The recovered FRNs were missing

several security features present in genuine U.S. currency, therefore, confirming they were

counterfeit. The USSS agent present observed BROWN's booking photos and interview at APD

and was able to identify BROWN as the same individual who the USSS had previously observed

on surveillance videos passing counterfeit FRNs at various locations in the Washington, D.C.

metropolitan arear earlier in September 2018.

       10.     Further investigation by APD revealed that BROWN was identified passing

counterfeit FRNs at two other locations in Alexandria, Virginia, within the Eastern District of

Virginia, on the evening of September 27, 2018. Specifically, BROWN was identified, via a

matching suspect description, passing one counterfeit $100 FRN at a Foster's Grill and attempting

to pass a counterfeit FRN at a Paisano's, both restaurants located in Alexandria, Virginia. The

FRN recovered from the Foster's Grill restaurant was SN-2. Your affiant reviewed snapshot

photographs from the surveillance footage at Paisano's of the transaction, which identified

BROWN as the perpetrator. At Paisano's, BROWN attempted to pass one $100 FRN but was

denied by employees who suspected the note was counterfeit. BROWN left the store with the

suspect FRN,

       11.     On October 16, 2018,$500 in counterfeit FRNs were passed at a Lululemon store

in Alexandria, Virginia, within the Eastem District of Virginia. The USSS was later notified of

this incident and identified the suspect as BROWN after reviewing surveillance footage of the
     Case 1:19-cr-00054-AJT Document 2 Filed 01/22/19 Page 5 of 8 PageID# 6



transaction turned over to the USSS by Lululemon. The FRNs passed and recovered in this

incident, all bearing S/N: LF95399606G (hereinafter "SN-3"), are identical to FRNs recovered at

two other locations in Maryland where BROWN was identified via video surveillance passing

counterfeit currency. These other two incidents occurred on October 5,2018 and October 8,2018.


        12.    On December 20,2018, BROWN was identified by USSS agents, via store

surveillance video, passing counterfeit FRNs in exchange for merchandise at a Lululemon

store in Gaithersburg, Maryland. This incident occurred at approximately 5:13 p.m. At

approximately 5:39 p.m. on the same day, AT&T call detail records for BROWN's phone

show that BROWN'S phone engaged in a text message communication utilizing a cell

tower directly in range ofthis store.

       13.     On December 28, 2018, BROWN was identified by USSS agents, via store

surveillance video, passing counterfeit FRNs at Christoph Salon in NW Washington, D.C.

This incident occurred between approximately 11:00 a.m. and 1:00 p.m. AT&T call detail

records show that BROWN's phone made numerous calls and texts utilizing the cell tower

in the direct vicinity of Christoph Salon at approximately 11:40 a.m.

       14.     The USSS has also obtained a large amount of counterfeit FRNs bearing the same

identifiers as those linked to BROWN fi'om local businesses, banks, and cash carrier companies.

These include SN-1, SN-2, SN-3, and several others. In most circumstances, when a business is

handed counterfeit FRNs during a transaction, the business's employees may not recognize the

notes as being counterfeit and, therefore, forward the counterfeit notes on to their bank either

directly or via a cash carrier. In these instances, the bank and cash carrier may flag specific notes

as being counterfeit and forward them to the USSS for investigation. When this occurs, the
    Case 1:19-cr-00054-AJT Document 2 Filed 01/22/19 Page 6 of 8 PageID# 7



business's account may incur a loss equal to the value of the counterfeit removed from their

deposit.

        15.    An NCIC/NLETS search revealed that BROWN has previously been arrested for

passing counterfeit U.S. Currency on multiple occasions. For example, in July 2017, BROWN

was arrested with Joseph Andre Robinson (hereinafter "Robinson") for passing counterfeit U.S.

currency in La Plata, Maryland. Both BROWN and Robinson received a disposition of guilty in

this case and served probation as a result.

        16.    On September 17, 2018, Robinson was identified via surveillance footage, passing

one counterfeit $100 FRN at an ice cream store in Bethesda, Maryland. The serial number on that

counterfeit FRN was SN-1, which BROWN also passed at several locations throughout September

2018.


        17.    On October 10, 2018, Robinson was identified by USSS agents via surveillance

footage passing counterfeit U.S. currency at a Lululemon store and a Salon 46 store, both located

in Alexandria, Virginia, within the Eastern District of Virginia. During these incidents, Robinson

passed SN-3, which BROWN also passed at several locations in October 2018. In addition to

video evidence at both stores, call detail records obtained by the USSS for Robinson's cell phone,

placed Robinson's phone in the area ofboth locations at the approximate time ofeach transaction.

        18.    AT&T subscriber records, driver's licenses, identification cards, and statements

and information provided by BROWN and Robinson to law enforcement list BROWN and

Robinson's addresses in the same block of Hartford Street SE, Washington, D.C., directly across

the street from each other.



        19.    AT&T call detail records obtained by the USSS for both BROWN's phone

number and Robinson's phone number in January 2019 revealed that BROWN and
    Case 1:19-cr-00054-AJT Document 2 Filed 01/22/19 Page 7 of 8 PageID# 8



Robinson have continued to keep in constant contact via cell phone communication since

at least August 2018.

       20.     On January 17, 2018, USSS agents executed federal search warrants at

BROWN'S and Robinson's residences. Upon entry into Robinson's residence, agents

found BROWN sleeping on a couch within Robinson's residence. Some ofthe items

recovered during the search of Robinson's residence included a set ofcar keys that operate

a 2004 Chevrolet Cavalier. BROWN identified the keys to agents as belonging to him.

BROWN signed a "consent to search"form and authorized agents to search his vehicle.

During a search ofthis vehicle, agents photographed two Lululemon bags containing

Lululemon clothing in the vehicle.

       21.    In 2018 alone, there are at least eight different serial numbers directly associated

with BROWN'S unlawful counterfeit passes. The dollar amount of these FRNs that banks and

cash carriers have forwarded to the USSS is over $31,000 and growing by the day. These notes

have been passed to businesses in Washington, D.C, Virginia and Maryland. This $31,000 figure

does not include most incidents where associated counterfeit passes were reported to local police

departments, but were not forwarded to banks or cash carriers, which totals approximately $10,000

in additional counterfeit losses associated with BROWN. In total, between 2017 and 2018,

BROWN is associated with over $50,000 in counterfeit currency passed and turned over to the

USSS and local police departments. Video surveillance, call detail records and local arrests

identify BROWN as the perpetrator in twenty-nine (29) counterfeit passes in Maryland,

Washington, D.C. and Virginia in 2017 and 2018.

                                       CONCLUSION


       22.    Based on the information provided in this affidavit, I submit that probable cause
     Case 1:19-cr-00054-AJT Document 2 Filed 01/22/19 Page 8 of 8 PageID# 9



exists to believe that BROWN did knowingly pass and possess counterfeit obligations or securities
ofthe United States on or about September 27,2018, among other crimes.



                                     Respectfully submitted.



                                    Russell Jw'6hks
                                    Special Agent
                                    United States Secret Service




Subscribed and sworn to before me on January 22,2019.

                                           /s/
                        Theresa Carroll Buchanan
                        United States Magistrate Judge

The Honorable Theresa C. Buchanan
United States Magistrate Judge
Eastern District of Virginia
